DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amendments to the claim set of 7/3/2018 and remarks all filed on 6/4/2021 are acknowledged.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1-12, 15-30, 35, 36, 38, 41-43, 45, 48-50, 52-57, 59, and 61-65 are allowed in view of the updated structure search conducted, prosecution history, the claim amendments after the interview conducted on 6/2/2021.
An updated structure search of the polysaccharide as defined in claim 1 after consultation with STIC structure searcher identified:
Haijun et al. (CN103641925A Machine translation) drawn to a covalent polycompound of water-soluble polysaccharide and taxane.
Thermes et al. (“Mucoadhesion of Copolymers and Mixtures Containing Polyacrylic Acid”) Pharm Res 9, 1563–1567 (1992) drawn to water-soluble polymers synthesized from dextran and polyacrylic acid.
However, the new structure search did not disclose a reference that teaches a composition comprising the polysaccharide with a structure comprising the first repeat unit having formula (I) and the second repeat unit having formula (II), with the R1, R2, R3, R’, n, m, and p criteria, as recited in instant claim 1. The previous structure search did not disclose a reference that teaches a polysaccharide with the structure as defined by formula (III) in claim 2. 

 	Further, there is insufficient motivation to combine the prior art of record or the newly identified references individually or in combination to teach or make obvious the each of the required limitations of the polysaccharide as claimed.
 	Therefore, the claimed invention is novel and unobvious over the prior art of record.
  
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12, 15-30, 35, 36, 38, 41-43, 45, 48-50, 52-57, 59, and 61-65 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615